Russell, J.
1. This case is practically identical as to its facts with that of Anderson v. Hall, 3 Ga. App. 555 (60 S. E. 294) ; and the writ of error must be dismissed. There is no exception to a final judgment in the court below. It does not appear from the record that a final judgment was rendered. Furthermore, the exceptions to the refusal of the amendment were not preserved pendente lite, nor would a different result have been reached had the trial judge allowed the amendment.
2. This court is without jurisdiction to consider a direct bill of exceptions to a ruling made pendente lite, unless there be at least a general exception to the final judgment. Lyndon v. Ga. Ry. & Elec. Co., 129 Ga. 361 (58 S. E. 1047).
3. When a writ of error is dismissed in this court, damages for delay are not recoverable. Writ of error dismissed.